Citation Nr: 1115681	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  10-08 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for temporomandibular joint disorder (TMJ), claimed as dental condition, to include as secondary to asbestos exposure.

2.  Service connection for migraines, to include as secondary to TMJ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 until May 1990, November 1990 until May 1991, and October 1991 until May 1992.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

The Veteran was afforded a hearing in October 2010 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that dental procedures conducted during service resulted in chronic TMJ.  A review of service treatment records show that tooth extractions were performed on multiple occasions.  Although in-service examination conducted in April 1991 indicates that his mouth was "normal," the Board questions the reliability of such findings as this examination postdates at least two dental extractions.

An August 2009 letter from Dr. C.L.A. verifies that the Veteran experiences temporomandibular joint symptomatology, and suggests that such symptoms could be related to processes by which in-service extractions were performed.

The Federal Circuit has rejected the proposition that "medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues."  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, evidence of in-service treatment and current diagnosis, when viewed in the context of Dr. C.L.A.'s opinion, raises to the level of evidence that such treatment "may be associated" with his current symptomatology.  Thus, the Veteran must be afforded VA examination before the claim may be properly adjudicated.

With regard to the question of whether migraine headaches are secondary to TMJ, the Veteran's competent reports of symptomatology amount to evidence sufficient to warrant VA examination. 


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for VA examination by one or more appropriate examiners.  Throughout the course of these examinations, the following is to be addressed:

1.  State the Veteran's residuals of in-service dental procedures, including whether the Veteran has TMJ.

2.  If TMJ is present, is it at least as likely as not the result of in-service dental treatment and procedures?

3.  Regardless of the presence or absence of TMJ, is it at least as likely as not that the Veteran's migraine headache symptoms are related to any in-service dental procedures?

The claims file is to be made available for review by VA examiners, and all opinions are to be adequately supported by rationales based on the evidence of record and examination.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


